Appeal by employer and insurance carrier from a decision and award of a referee in a workmen’s compensation case. Claimant injured his back *1046while lifting some material used or sold in his employment. He was given hospital treatment on two separate occasions without complete cure. All the physicians who have examined him, including his own, recommended that a myelogram test be performed to determine if a lumbar root protrusion exists. Claimant has refused to submit to such a test. There is medical testimony to the effect that his refusal to submit to such a test is unreasonable and there is no evidence to the contrary, except fear expressed by claimant. The decision appealed from directs the employer and carrier to provide claimant with psychiatric treatment to persuade him to take the test. Award and decision reversed on the law, without costs, and matter remitted to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Brewster, Poster and Deyo, JJ., concur.